DETAILED ACTION
This action is in response to the amendments and remarks filed 09/24/2021 in which claims 1 and 7 have been amended, claims 1-8 are pending and ready for examination.
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are now largely moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
With specific regard to Applicant’s argument that the claimed invention possess unexpected results and is thus not obvious; the Examiner disagrees.  Zheng discloses a coefficient of variation of fiber diameter as claimed (see the rejection of claim 3 below), and thus the results of the instant invention are not seen to be unexpected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0272086 A1 (hereinafter “Hsiao”) in view of Jian-Yi Zheng, et al., "The Effect of Surfactants on the Diameter and Morphology of Electrospun Ultrafine Nanofiber", Journal of Nanomaterials, vol. 2014, Article ID 689298, 9 pages, 2014. (hereinafter “Zheng”).
Regarding claim 1 Hsiao discloses a combined fiber nonwoven fabric, comprising 
first nanofibers having a mean fiber diameter of 50-100 nm, and 
second nanofibers having a mean fiber diameter in a range of 140-300 nm;
wherein basis weight of the combined fiber nonwoven fabric is 10 g/m; Abstract, [0008]-[0009], [0017], Examples 1-3). 
Since the range of second fiber diameter disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hsiao’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Hsiao does not disclose the first fibers comprises an anionic surfactant or a cationic surfactant.
However Zheng discloses a nanofiber filter medium, wherein a anionic, nonionic, and cationic emulsifying agents are used in the spinning solution in order to study the diameter and morphology transformation characteristics of the formed electrospun nanofibers, and found that “nanofibers with anionic surfactant sodium dodecyl sulfate (SDS) have the smallest diameter” and “cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) plays the best role to prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber” (Abstract).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fabric of Hsiao by adding anionic surfactant sodium dodecyl sulfate (SDS) or cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) to the electrospinning solutions which form the nanofibers as disclosed by Zheng in order to form small fibers and prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber.
Regarding claim 3 Hsiao in view of Zheng discloses the combined fiber nonwoven fabric according to claim 1, and with regard to the fiber diameter uniformity, Zheng discloses the resulting fibers, i.e. formed with the surfactants in the electrospinning solution, show a coefficient of variation of a fiber diameter (i.e. standard deviation/average diameter) of 0.267 (13.81/51.68; SDS) and 0.227 (13.71/60.19; HTAB); see Fig. 8. And thus, it is expected that the fibers formed in the combined invention of Hsiao in view of Zheng would also inherently have, and/or have been obvious to modify to have, a coefficient of variation of a fiber diameter (i.e. standard deviation/average diameter) of 0.267 or 0.227.
Regarding claim 5 Hsiao in view of Zheng discloses a laminate, wherein the combined fiber nonwoven fabric according to claim 1 is laminated (i.e. adhered) on at least one side of a base material [0008]-[0009], [0016], [0019], Fig. 1, and wherein the substrate is cotton [0019]-[0020] which inherently has a density of at most 1.5 g/cm3, i.e. the density of pure cotton.
Regarding claim 6 Hsiao in view of Zheng discloses the combined fiber nonwoven fabric according to claim 1 which may be a filtration medium (Abstract). 
Regarding claim 7 Hsiao discloses a method of producing a combined fiber nonwoven fabric, comprising: 
a step of forming fibers by electrostatic spinning of a first spinning solution for forming first nanofibers and 
a second spinning solution for forming second nanofibers; and 
wherein the nanofibers are disclosed to be “uniformly entangled” and therefore while mixing is not specifically disclosed there must inherently be a step of mixing the first fibers formed with the second fibers formed to obtain a nonwoven fabric in order to achieve uniform entanglement; see MPEP 2112. Hsiao Abstract, [0008]-[0009], [0017], Examples 1-3).
Hsiao does not disclose the first fibers comprises an anionic surfactant or a cationic surfactant.
However Zheng discloses a nanofiber filter medium, wherein a anionic, nonionic, and cationic emulsifying agents are used in the spinning solution in order to study the diameter and morphology transformation characteristics of the formed electrospun nanofibers, and found that “nanofibers with anionic surfactant sodium dodecyl sulfate (SDS) have the smallest diameter” and “cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) plays the best role to prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber” (Abstract).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hsiao by adding anionic surfactant sodium dodecyl sulfate (SDS) or cationic surfactant hexadecyl trimethyl ammonium bromide (HTAB) to the eletrospinning solutions which form the nanofibers as disclosed by Zheng in order to form small fibers and prevent the formation of beaded structures in nanofibers, and helps to increase the uniformity of electrospun nanofiber.
Regarding claim 8 Hsiao in view of Zheng discloses the laminate according to claim 5 which may be used as a filtration medium (Abstract).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao in view of Zheng and further in view of Bin Ding, et al., Fabrication of blend biodegradable nanofibrous nonwoven mats via multi-jet electrospinning, Polymer, Volume 45, Issue 6, 2004, Pages 1895-1902 (hereinafter “Ding”)
Regarding claims 2 and 4 Hsiao in view of Zheng discloses the combined fiber nonwoven fabric according to claim 1, but does not disclose wherein a ratio of the number of the first fibers to the second fibers is in a range of 80 : 20 to 98 : 2, or (claim 4) wherein a melting point of the first fibers is higher than a melting point of the second fibers by 10°C or more. 
However Ding discloses fabrication of nanofibrous mat which is a blend of polyvinyl alcohol (PVA) fibers and cellulose acetate (CA) fibers, i.e. which have melting points which differ by more than 10°C, and wherein the nanofibers are formed by electrospinning syringes with either a solution of PVA or a solution of CA, wherein the weight ratio of PVA/CA in the 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the fabric of Hsiao in view of Zheng by using for the two different fiber materials PVA and CA (where either may be the first fibers or the second fibers) as disclosed by Ding because this involves the simple substitution of known polymers for use in mixed nanofiber nonwoven  filters to obtain the predictable result of successful filter formation.
With regard to the ratio of the number of the first fibers to the second fibers, since the mechanical properties of blend nanofibrous mats were largely influenced by the weight ratio of PVA/CA in blends, the weight ratio (and thus the number of fibers ratio) between the first and second fibers is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate weight ratio (and thus the number of fibers ratio) between the first and second fibers, including those within the scope of the present claims, so as to produce desired end results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773